EXHIBIT 10(e)

SUPPLEMENTAL RETIREMENT AGREEMENT

Between

GOLDEN WEST FINANCIAL CORPORATION

And

Gary Bradley

(Employee)

THIS AGREEMENT is effective as of May 1, 1989, by and between Golden West
Financial Corporation, a Delaware corporation, on behalf of itself and its
subsidiaries (“Golden West”), and the above-named Employee.

W I T N E S S E T H:

WHEREAS, Employee is employed by Golden West or one of its subsidiaries; and

WHEREAS, Golden West recognizes that Employee is a valuable management employee
and Golden West desires to reward and retain the services of Employee.

NOW, THEREFORE, the parties agree as follows:

1. Supplemental Retirement

For purposes hereof, the “Principal Sum” is the amount so described and set
forth in Schedule A hereto. Golden West agrees to pay to Employee or Employee’s
named beneficiary or estate, in installments as hereafter set forth, an amount
equal to that percentage of the Principal Sum (if any) as is set forth on
Schedule A after the date upon which Employee’s employment with Golden West and
all of its subsidiaries terminates. Notwithstanding the foregoing, if Employee’s
employment is terminated at any time after the date hereof and prior to full
vesting as set forth in Schedule A by reason of his death, Golden West agrees to
pay to Employee’s named beneficiary or his estate, in installments as hereafter
set forth and in lieu of the amount determined pursuant to the preceding
sentence, the full Principal Sum.

2. Time of Payments

The amount provided for in paragraph 1 hereof shall be paid without interest in
120 equal, consecutive, monthly installments, commencing on the Commencement
Date. The Commencement Date shall be the first day of the month following the
death of Employee or the date upon which Employee reaches age 65, whichever is
earlier.

3. Recipient of Payments

Payments provided to be made hereunder shall be made to Employee so long as he
shall be living, and thereafter to such beneficiary as Employee may designate in
a writing filed with Golden West, and if no beneficiary has been so designated
by Employee, or if the beneficiary so designated is deceased at the time payment
is due and no successor beneficiary has been so designated who is then
surviving, then to Employee’s estate.

4. Life Insurance

Golden West in its discretion may apply for and procure as owner and for its own
benefit insurance on the life of Employee, in such amounts and in such forms as
Golden West may determine. Employee shall have no direct or indirect interest
whatsoever in any such policy or policies, but at the request of Golden West,
Employee shall submit to medical examination and supply such information and
execute such documents as may be required by the insurance company or companies
to which Golden West applies for insurance. The rights of Employee, or his
beneficiary, or estate, to benefits under this Agreement shall be solely those
of an unsecured creditor of Golden West. Any insurance policy or other assets
held by Golden West or any of its subsidiaries in connection with the
liabilities assumed pursuant to this Agreement shall not be deemed to be held
under any trust for the benefit of Employee, or his beneficiary, or his estate,
or to be security for the



--------------------------------------------------------------------------------

performance of the obligations of Golden West but shall be, and remain, general,
unpledged, and unrestricted assets of Golden West.

6. Nonalienability of Benefits

No portion of the benefits payable hereunder shall be subject in any manner to
anticipation, alienation, sale, transfer, assignment, pledge, encumbrance, or
charge.

7. Status of Agreement

The benefits payable hereunder shall be independent of, and in addition to, any
compensation or other benefit payable under any other agreement or plan relating
to Employee’s employment that may exist from time to time. Nothing contained
herein shall restrict the right of Golden West or any of its subsidiaries to
discharge Employee, or restrict the right of Employee to terminate his
employment.

IN WITNESS WHEREOF, the parties have entered into this Agreement as of the date
first above written.

 

GOLDEN WEST FINANCIAL CORPORATION

By

 

/s/ J. L. Helvey

 

J. L. Helvey

 

Group Senior Vice President

Employee

/s/ Gary Bradley

Gary Bradley

Schedule A

 

Employee:

  

Gary Bradley

Principal Sum:

  

$ 300,000

Full Vesting Period:

  

16 Years Commencing on May 1, 1989

Vesting percentage: If the employee’s employment with Golden West and all of its
subsidiaries terminates before the full vesting period is completed, partial
vesting of the principal sum will be as follows:

4.16% per year for years 1 – 8

8.33% per year for years 9 – 16

The vesting percentages set forth above shall be prorated for any partial year
of employment with Golden West or any of its subsidiaries prior to the
completion of the full vesting period.



--------------------------------------------------------------------------------

AMENDMENT NO. 8

To

SUPPLEMENTAL RETIREMENT AGREEMENT

Between

GOLDEN WEST FINANCIAL CORPORATION

And

Gary R. Bradley

Employee

WHEREAS, Golden West Financial Corporation, a California corporation, on behalf
of itself and its subsidiary corporations (collectively, “Golden West”), and the
above-named Employee, entered into a Supplemental Retirement Agreement (the
“Agreement”) effective as of May 1, 1989; and

WHEREAS, Golden West and Employee now wish to amend the Agreement, effective as
of January 1, 2002, to increase the Principal Sum set forth on Schedule A to the
Agreement;

NOW, THEREFORE, the parties agree as follows:

1. The Principal Sum set forth on Schedule A to the Agreement is hereby changed
to $3,000,000.

2. The vesting schedule set forth on Schedule A to the Agreement shall apply to
the Principal Sum as Follows:

Vesting Percentage

If the employee’s employment with Golden West terminates before the full vesting
period is completed, partial vesting of the principal sum will be as follows:

 

As to $600,000

Full vesting shall be:

  

16 years commencing May 1, 1989

4.16 % per year for years 1 - 8

8.33 % per year for years 9 - 16

     

As to $50,000

Full vesting shall be:

  

13 years commencing January 1, 1996

4.76 % per year for years 1 - 7

11.11 % per year for years 8 – 13

     

As to $600,000

Full vesting shall be:

  

13 years commencing January 1, 1998

4.76 % per year for years 1 - 7

11.11 % per year for years 8 – 13

     

As to $ 750,000

Full vesting shall be:

  

12 years commencing January 1, 2000

5.55 % per year for years 1 - 6

11.11 % per year for years 7 – 12

     

As to $ 1,000,000

Full vesting shall be:

  

10 years commencing January 1, 2002

6.66 % per year for years 1 - 5

13.33 % per year for years 6 – 10

     

The vesting percentages set forth above shall be prorated for any partial year
of employment with Golden West prior to the completion of the full vesting
period.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have entered into this Agreement as of the date
first above written.

 

GOLDEN WEST FINANCIAL CORPORATION

By

 

/s/ Carl M. Andersen

Carl M. Andersen

Group Senior Vice President

Employee

/s/ Gary R. Bradley

Gary R. Bradley